Citation Nr: 1444173	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  08-14 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 40 percent for hepatitis C.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of March 2007 and December 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

[The issues of entitlement to service connection for avascular necrosis of the right hip and left shoulder, and service connection for a psychiatric disorder are the subject of a separate decision by the Acting Veterans Law Judge who conducted a hearing in those matters.]

A brief synopsis of the procedural history regarding the hepatitis C claim follows.

In September 2009 the Veteran presented testimony on his claim for a higher rating for hepatitis C before one of the undersigned Veterans Law Judges.  A transcript of that hearing is of record.

In November 2011 the Veteran's representative requested another hearing before the Board.  

In February 2012 the Board denied the appeal for a rating higher than 40 percent for hepatitis C and denied the request for a new hearing.  The Veteran appealed that decision to the Court of Appeals for Veterans' Claims (Court).  

In September 2012 the Veteran filed another claim for an increased rating for hepatitis C, which was denied by the RO in a December 2012 rating decision.  In April 2013 the Veteran perfected an appeal of that decision and requested a Board hearing.  

In August 2013, while the matter was still pending at the Court, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.

In October 2013 the parties filed a joint motion for partial remand regarding the Board's February 2012 decision.  The Veteran's attorney also filed a motion for a new hearing on the basis that the September 2009 hearing was inadequate.  

In an Order issued in October 2013, the United States Court of Appeals for Veterans Claims (Court) granted the joint motion - partially vacated the Board's February 2012 decision and remanded the matter for additional development consistent with the joint motion.  The Court further ordered that oral argument on the request for an additional hearing was cancelled.

A letter was sent to the Veteran in July 2014 notifying him that he had the option of having a third hearing with a VLJ who would be assigned to a panel to decide his appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011) (a claimant is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal).  In August 2014, the Veteran's attorney responded and indicated that he did not wish to appear at a third hearing.  Therefore, an additional hearing is not needed and the Board may proceed with the adjudication of this matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks a rating higher than 40 percent for hepatitis C.  Additional development is warranted under the duty to assist.

In a brief submitted by his attorney in August 2013, the Veteran asserted that his hepatitis C had worsened since his last VA examination in October 2012.  A new examination is required to evaluate the current severity of this disability.

With respect to the claim for TDIU, the record is still incomplete in a number of areas relevant to the issue of employability and a remand is necessary.  A remand will allow for the RO to provide proper notice regarding this issue, complete development including a VA medical opinion on the matter, and consider the merits of the claim in the first instance.

The Board also notes that the Veteran contends he is unable to work due to his service-connected hepatitis C, in addition to his non service-connected disabilities of left shoulder and right hip avascular necrosis and a psychiatric disorder.  The claims for service connection are the subject of a separate Board decision and are pending development.  As the pending claims for an increased rating and for service connection may have an impact on the Veteran's TDIU claim, these issues are all inextricably intertwined.  A decision by the Board on the Veteran's TDIU claim would, at this point, be premature.

Finally, on remand the file must be updated with any outstanding private and/or VA treatment records dated after August 2013.  Additionally, the record reflects that there may be a vocational rehabilitation folder that exists for the Veteran.  The treatment records and the Veteran's VA vocational rehabilitation file must be associated with the claim file on remand.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice to the Veteran that apprises him of the information and evidence needed to substantiate a claim of entitlement to TDIU.  Also, provide him with VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Contact the Veteran and his attorney and request that they provide sufficient information, and if necessary, authorization, to enable the RO to obtain any additional evidence pertinent to the claims on appeal.  Obtain copies of all medical records not already of record, including any pertinent VA treatment records dated since August 2013.  

Any negative response must be in writing and associated with the claim file.  

3.  Obtain the Veteran's vocational rehabilitation folder, if any, and associate it with the claims file.  

4.  Schedule the Veteran for an appropriate VA examination by an appropriate medical professional to determine the current nature and severity of his hepatitis C.  Any indicated diagnostic tests and studies must be accomplished.  

All pertinent symptomatology and findings must be reported in detail, specifically including the frequency and severity of any fatigue, malaise, anorexia, nausea, vomiting, arthralgia, upper quadrant pain, weight loss, hepatomegaly, or incapacitating episodes.  

The examiner is advised that an incapacitating episode of hepatitis C is defined as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

To the extent possible, the examiner is also to fully describe any functional effects of the hepatitis C and the impact of such on his employability.

A rationale for all requested opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question. 

5.  Then, readjudicate the increased rating claim, taking such additional development action as is deemed proper (including consideration of submission of the claims to the Under Secretary for Benefits or Director of Compensation and Pension Service for extra-schedular consideration, if appropriate).  

6.  Following completion of the actions above and in the Board's separate decision regarding the claims of service connection for avascular necrosis of the left shoulder and right hip, and a psychiatric disorder, readjudicate the TDIU claim taking any additional development action as is deemed proper (including consideration of submission of the claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for extra-schedular consideration, if appropriate).  

7.  If any benefit remains denied, provide the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeal

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



